Per Curiam:
Under section 13 of the Workmen’s Compensation Law no claim for medical or surgical treatment is enforcible, except (1) as incidental to, or a part of, an award to an injured employee; and (2) unless, within twenty days following the first treatment, the physician or surgeon furnishing the treatment shall furnish to the employer and the Industrial Board a report of the injury and treatment on a form prescribed by the Industrial Board. This applies to every claim by a physician or surgeon for services rendered to an injured employee, payment of which is sought through an award by the Industrial Board and whether employed by the employer or employee; this of course has no application to the right of a physician or surgeon to recover at law from the employer for services rendered at his request. Award modified by striking therefrom the amounts awarded as compensation to the claimant on account of medical bills of physicians, as follows: Dr. Roth, $185; Dr. Roth, $20; Dr. Grossman, $75; Dr. Grossman, $400; Dr. Schwartz, $327; and as so modified unanimously affirmed.